Citation Nr: 1730167	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for multiple sclerosis.

2. Entitlement to service connection for a right knee disorder, claimed as secondary to multiple sclerosis.

3. Entitlement to service connection for muscle spasms, claimed as secondary to multiple sclerosis.

4. Entitlement to service connection for a colon disorder, claimed as secondary to multiple sclerosis.

5. Entitlement to service connection for an eye disorder, claimed as secondary to multiple sclerosis.

6. Entitlement to service connection for bilateral leg weakness with foot drop, claimed as secondary to multiple sclerosis.

7. Entitlement to service connection for urinary dysfunction, claimed as secondary to multiple sclerosis.

8. Entitlement to service connection for weakness of the right and left upper extremities, claimed as secondary to multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his neighbor


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to January 1971.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision issued by the RO.  In July 2011, the Veteran testified at a hearing before the undersigned. The matter was remanded in January 2012, February 2014 and December 2014 for additional development. 

In September 2016, the Board denied the Veteran's claims. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In May 2017, the Court granted the parties' Joint Motion for Remand (Joint Motion) vacating the Board's September 2016 decision and remanded the appeal to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the Joint Motion, this matter is REMANDED to the AOJ for the following actions: 

1. Ensure access of the VBMS electronic file to the VA physician who conducted the May 2012 examination (and provided the April 2014 and April 2015 addenda), P.C., M.D., (neurology). 

2. Advise the examiner:

a. The Board has been directed by court order to return the matter to her for clarification of her opinion and addenda indicating that the Veteran does not now have, nor had multiple sclerosis OR ANY OTHER NEUROLOGICAL DISORDER caused by active military service, on the basis that she did not note or explain a May 1984 typewritten SPECIAL NEUROPSYCHIATRIC EXAMINATION report authored by S.L., M.D.; 

b. If necessary to resolve the question of whether the Veteran had, or now has multiple sclerosis , the examiner should conduct any appropriate clinical testing;

c. The physician should review her prior opinions and is advised that the Board's previous denial of service connection does not bind the physician. If on review on the evidence now on record, and any other clinical testing or other materials she directs or obtain, she finds a basis to alter her prior opinions as to the lack of a diagnosis of multiple sclerosis OR ANY OTHER NEUROLOGICAL DISORDER, she should so state. 

3. Ask the examiner to thoroughly review the record, considering the Veteran's post-service complaints of numbness, weakness, fatigue, gait problems, and vision problems. IN PARTICULAR, ask the examiner to review the text of the typewritten "SPECIAL NEUROPSYCHIATRIC EXAMINATION" dated in May 1984, signed by S.L., M.D., neuropsychiatrist, who diagnosed the Veteran with multiple sclerosis. Ask the examiner to fully respond to the following questions, given review of the record and the state of medical knowledge:

a. Do you (P.C.) concur with the opinion of S.L.?  If so, why? 

b. If not, can and how may the May 1984 opinion be reconciled with your own opinion? 

c. If not, can you identify what disorder (neurological or psychological) the Veteran had at that time and its relation to the evidence dating from the Veteran's discharge?  

If examiner P.C. is no longer available, have the file reviewed by a suitably-qualified neurological examiner. A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE VBMS ELECTRONIC FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After completing all indicated development, readjudicate the claims on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




